DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altman et al. (US 2017/0168914 A1).
As to claim 1, Altman teaches a method, comprising:
automatically analyzing user activity pertaining to a product [collecting and analyzing performance data related to a transaction (or request) data, page load times for a Web server, event data such as logging a call to a login service] (par. [0030], [0047]);
based, at least in part, on the analyzing the user activity pertaining to the product, deriving, using a processor, a temporal logging level model, the temporal logging level model determining a first logging level to be applied to the product and the temporal logging level model determining a duration of time for which the first logging level is to be applied to the product [invoking the rules to determine whether a failure has occurred 
automatically initiating the first logging level to be applied to the product for the determined duration of time [automatically increasing monitoring levels on failed application for a predetermined amount of time] (step 260, Fig. 2, par. [0049-0050]).

As to claim 2, Altman teaches that responsive to the determined duration of time expiring, a second logging level is automatically applied to the product [after a set amount of time, reverting to the initial monitoring level] (step 270, Fig. 2, par. [0049]).

As to claim 6, Altman teaches automatically analyzing log entries generated for the product; wherein the deriving the temporal logging level model further is based on the analyzing the log entries generated for the product [performing analysis of the collected data and changing monitoring options accordingly] (Fig. 5, par. [0056-0057]).

As to claim 8, Altman teaches a system (Fig. 1), comprising:
a processor programmed to initiate executable operations that perform the steps as discussed per claim 1 above.

As to claims 9 and 13, Altman teaches all the elements as discussed per claims 2 and 6 above.

As to claim 15, Altman teaches a computer program product (Fig. 1), comprising:


As to claims 16 and 20, Altman teaches all the elements as discussed per claims 2 and 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. in view of Bastide et al. (US 2018/0075513 A1).
As to claim 3, Altman teaches that the analyzing the user activity pertaining to the product comprises inferring trigger statements [checking for violations of performance goal] (par. [0052], [0057]).
Altman fails to expressly teach that trigger statements are in electronic messages exchanged between users.
	Bastide teaches determining frequency of interaction between the users connected to one or more social networks (abstract). In particular, Bastide teaches monitoring behavioral patterns and determining frequency of interaction between the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Altman by having analysis of the user activity pertaining to the product comprise inferring trigger statements in electronic messages exchanged between users in order to detect elevated utilization or access response time as a result of increased interaction and make temporary changes to monitoring action in Altman as a result of this increased interaction that affects performance. 

As to claim 4, Altman teaches that the analyzing the user activity pertaining to the product further comprises determining inter-arrival times between the electronic messages exchanged between the users [response time in Altman] (Fig. 3).

As to claim 5, Altman teaches that the analyzing the user activity pertaining to the product further comprises determining a relevancy of the trigger statements to at least one log entry (par. [0057]).

As to claims 10-12 and 17-19, Altman teaches all the elements as discussed per claims 3-5 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. in view of Price et al. (US 2019/0166211 A1).

Price is directed to user interaction analysis of networked devices (abstract). In particular, Price teaches creating a neural network, the neural network comprising artificial neurons and connections between the artificial neurons, the connections between the artificial neurons assigned variable connection weights that adjust as learning is applied to the neural network (par. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Altman by creating a neural network, the neural network comprising artificial neurons and connections between the artificial neurons, the connections between the artificial neurons assigned variable connection weights that adjust as learning is applied to the neural network in order to mimic the way the human brain operates and responds to critical situations such as system failure.
Altman in view of Price teaches deriving the temporal logging level model from the neural network (par. [0057] in Altman; par. [0055] in Price).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Altman by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442